Title: From Thomas Jefferson to Mary Jefferson Eppes, 8 March 1799
From: Jefferson, Thomas
To: Eppes, Mary Jefferson



My dear Maria
Monticello Mar. 8. 99.

I am this moment arrived here, and the post being about to depart, I set down to inform you of it. your sister came over with me from Belmont where we left all well. the family will move over the day after tomorrow. they give up the house there about a week hence. we want nothing now to fill up our happiness but to have you & mr Eppes here. scarcely a stroke has been done towards covering the house since I went away, so that it has remained open at the North end another winter. it seems as if I should never get it inhabitable. I have proposed to your sister a flying trip when the roads get fine to see you. she comes into it with pleasure; but whether I shall be able to leave this for a few days is a question which I have not yet seen enough of the state of things to determine. I think it very doubtful. it is to your return therefore that I look with impatience & shall expect as soon as mr Eppes’s affairs will permit. we are not without hopes he will take a trip up soon to see about his affairs here, of which I yet know nothing. I hope you are enjoying good health, and that it will not be long before we shall be again united in some way or other. continue to love me, my dear, as I do you most tenderly. present me affectionately to mr Eppes and be assured of my constant and warmest love. Adieu my ever dear Maria.
